Citation Nr: 0739028	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-24 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for low back pain with 
spondylosis at L5-S1, currently evaluated as 40 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the Ankorage, Alaska, Regional Office (RO), 
which denied the claim for a rating in excess of 20 percent 
for low back pain with spondylosis, L5-S1.  The veteran 
perfected a timely appeal of the decision.  Thereafter, in a 
February 2007 rating decision, the RO increased the 
evaluation for low back pain with spondylosis, L5-S1, from 10 
percent to 20 percent, effective August 9, 2006.  A claimant 
is presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of increased rating for the veteran's low back 
pain with spondylosis, L5-S1, remains in appellate status.  

In his substantive appeal (VA Form 9), received in August 
2005, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  However, the record 
indicates that the veteran withdrew his request for a 
hearing.  38 U.S.C.A. § 20.704(e) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran maintains that his back disorder has gotten 
worse; he states that he remains in constant pain.  The 
veteran has reported low back pain with radiation of pain 
into the lower extremities.  In a recent VA progress note, 
dated in January 2005, the veteran indicates that the back 
pain is affecting his sleep.  

Service connection is only in effect for low back pain with 
spondylosis, L5-S1.  A treatment report from Dr. Leon 
Chandler, dated in July 2004, reflects an impression of 
degenerative disk disease, lumbar area, spondylolisthesis 
L5/S.  A January 2005 VA progress note indicates that a 
September 2004 MRI of the spine revealed degenerative disc 
disease with neural foraminal narrowing.  The assessment was 
osteoarthritis and lumbar radiculopathy.  A treatment report 
from Dr. Mary Cueva, dated in February 2005, reflects an 
assessment of lumbar disc disease.  

In a statement, dated in March 2006, Dr. Iotamo Saleapaga 
indicated that the veteran had a known history of chronic 
severe back pain syndrome.  He noted that the veteran has 
moderate to severe pain in the lower back radiating to lower 
thighs and legs.  Dr. Saleapaga indicated that CT scan of the 
back, performed in March 2006, showed evidence of lysis and 
listesis with significant evidence of bulging disc L3, L4 and 
L4-L5.  

Objective medical findings do not clearly indicate what 
neurological or orthopedic symptomatology is medically 
related to the veteran's service-connected low back disorder.   

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

The veteran should undergo a VA 
examination.  The claims folder should be 
made available to the examiner.  The 
examiner should identify all current 
manifestations of the service-connected 
low back disability, both orthopedic and 
neurologic.  Any indicated tests or 
studies should be completed.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



